IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. PD-0179-15

                             JOSE GONZALES, III, Appellant

                                              v.

                                 THE STATE OF TEXAS

          ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE THIRTEENTH COURT OF APPEALS
                           NUECES COUNTY

       P ER CURIAM. K EASLER and H ERVEY, JJ., dissent.

                                          ORDER

       The petition for discretionary review violates Rule of Appellate Procedure

9.4(i)(2)(D), because the petition exceeds the proper length.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be

filed in the Court of Criminal Appeals within thirty days after the date of this order.

Filed: June 17, 2015
Do Not Publish